Citation Nr: 1702661	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Historically, the Veteran initially filed a claim for service connection for PTSD, depression, and a stress disorder in January 1999.  These claims were subsequently denied in a January 1999 rating decision.  In May 2003, the RO again denied service connection for PTSD.  As described more fully below, this decision became final and is currently under consideration for reopening.  The Board recognizes that the previous claims for depression and stress disorder were not subsequently adjudicated by the RO, nor were they considered for reopening.  However, the Board notes that these claims stemmed from the same factual basis as the PTSD claim and are thus indistinguishable from the PTSD claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As such, the only decision considered for reopening is the May 2003 rating decision.

The Board also notes that the current claim was originally certified to the Board as a claim to reopen service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Therefore, as the record indicates the Veteran has additional psychiatric diagnoses, the Board has recharacterized the claim as shown on the title page to afford the Veteran the broadest scope of review. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the Veteran's claim of entitlement to service connection for PTSD. 

2.  Evidence received since the May 2003 rating decision related to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the May 2003 rating decision is new and material, and the Veteran's claim of entitlement to service connection an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the application to reopen the previously denied claim for service connection for an acquired psychiatric disorder, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Merits

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for PTSD was last denied in a May 2003 rating decision.  The RO determined that the evidence did not show a nexus between the current disability and in-service incident.  No appeal was made within one year of this decision nor was new and material evidence received within that year.  The May 2003 decision thereby became final.  38 U.S.C.A. § 7105.

Since this decision became final, the Veteran has submitted a private medical opinion and VA treatment records and has provided hearing testimony.  This evidence documents diagnoses of PTSD and other psychiatric disorders and suggests that these diagnoses may be related to military sexual trauma.  See VAMC records, May 2010 G.G. Medical Opinion, and July 2016 Board Hearing Transcript.  As such, this evidence satisfies the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder has been received, the application to reopen is granted.


REMAND

The record suggests that the Veteran has an additional psychiatric disorder of major depressive disorder (MDD).  See VAMC records and December 2012 VA Examination.  However, the record is devoid of a medical nexus opinion regarding her MDD.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, as the current medical evidence is insufficient to decide service connection for the Veteran's acquired psychiatric disorders, an addendum opinion must be provided to determine the nature and etiology of her MDD and whether it is related to active service.

The evidence of record also indicates that the Veteran is receiving Social Security disability benefits as a result of her mental impairments, including PTSD and MDD.  See May 2003 Social Security Administration (SSA) decision and July 2016 Board Hearing Transcript.  Therefore, as the VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain, all SSA records must be acquired before the claim may be adjudicated.  38 U.S.C.A § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into her VBMS file.

3.  Thereafter, return the claims file to the examiner who conducted the December 2011 VA examination for an addendum opinion.  If the examiner is not available, seek an opinion from another qualified clinician.

The examiner must identify all psychiatric disabilities that presently exist or that have existed during the pendency of the appeal.  The examiner should specifically address whether the Veteran presently suffers, or has suffered from, MDD.

For each diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in service or is otherwise etiologically related to the Veteran's active military service.  The examiner should specifically address the question of whether the Veteran's MDD, if a diagnosis is established, is related to her in-service pregnancy.  The examiner must address the Veteran's statements pertaining to becoming pregnant in service along with the circumstances surrounding her service discharge due to the pregnancy.  Her allegation that the pregnancy was unwanted, that she felt ashamed, and was the result of a sexual assault should be addressed as well. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.


4.  After the requested development has been completed, the RO shall review and adjudicate the claim for an acquired psychiatric disorder based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and her attorney should be furnished a Supplemental Statement of the Case (SSOC) and provided with the appropriate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


